FILED
                             NOT FOR PUBLICATION                            NOV 16 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ISRAEL RAMIREZ RAMON,                            No. 09-71080

              Petitioner,                        Agency No. A077-056-063

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted November 13, 2012 **

Before:       CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Israel Ramirez Ramon, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for cancellation of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Vasquez de Alcantar v. Holder, 645 F.3d 1097, 1099 (9th Cir. 2011), and we deny

the petition for review.

      The agency properly concluded that Ramirez Ramon was ineligible for

cancellation of removal because he lacked seven years of continuous residence in

the United States after being “admitted in any status.” See 8 U.S.C. § 1229b(a)(2);

see also Vasquez de Alcantar, 645 F.3d at 1103 (filing an application for

adjustment of status does not confer admission); Guevara v. Holder, 649 F.3d

1086, 1094 (9th Cir. 2011) (a grant of work authorization does not confer

admission).

      Ramirez Ramon’s contention that the BIA violated his right to due process

by denying his motion to accept a late-filed brief fails because he has not

established prejudice resulting from the alleged violation. See Colmenar v. INS,

210 F.3d 967, 971 (9th Cir. 2000) (to establish prejudice in support of a due

process claim, petitioner must show that the outcome of his proceedings may have

been affected).

      Ramirez Ramon’s contention that the denial of cancellation of removal

violated his right to equal protection is unavailing.

      PETITION FOR REVIEW DENIED.




                                           2                                    09-71080